Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
Claim Objections
Objection is withdrawn due to amendment.
Claim Rejections - 35 USC § 112
Rejection is withdrawn due to amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-8, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US20160368214).
With respect to Claim 1, Sasaki teaches:
A method of setting a printing distance in a 3D printing system, comprising: forming a uniform layer of unbound build material below a printing plane ([0008] “powder is layered to form a powder layer”. Fig. 3, 7, 9a-e, #20) by spreading the build material with a recoater system ([0142] “recoating…the powder layer”. Fig. 3, 7, 9a-e, #12) disposed a fixed distance below a print carriage (see figures. #12 is below #51) the print carriage to subsequently selectively deposit a fusing agent in the layer of unbound build material ([0134] “carriage 51 moves…the heads 52 discharge droplets of fabrication liquid a powder layer 31 to fabricate a fabrication layer 30 of a desired shape”). Sasaki is silent to and relatively displacing the formed layer of build material with respect to the print carriage until the distance between the formed layer of build material and the print carriage is a desired printing distance, the desired printing distance based on optimized deposition of the fusing agent by the print carriage. However, Sasaki teaches in [0159] “the time from the discharge of the fabrication liquid 10 from the heads 52 to the landing of the fabrication liquid 10 on a powder surface (the surface of the powder layer 31) is a short time corresponding to a distance of from about 100 μm to 200 μm. For example, the time is about 143 μs where the flying speed of a droplet of the fabrication liquid 10 is 7 m/s and the distance from the nozzle to the powder surface is 1 mm.” 
One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to optimize the desired printing distance based on optimized deposition of the fusing agent by the print carriage. One would have been motivated because Sasaki discloses a set of possible operating conditions and it would have been within one of ordinary skill to choose an operating conditions that would optimize for deposition of the fusing agent by the print carriage.
With respect to Claim 2, Sasaki teaches:
The method according to claim 1, further comprising printing the fusing agent on the formed layer of build material when the desired printing distance is set, the fusing agent being selectively deposited in a pattern corresponding to part of an object to be formed from the build material ([0134] “While the carriage 51 moves in the X direction, the heads 52 discharge droplets of fabrication liquid a powder layer 31 to fabricate a fabrication layer 30 of a desired shape”. [0006] “liquid discharge device discharges a fabrication liquid onto the powder in the fabrication chamber”).
With respect to Claim 3, Sasaki teaches:
The method according to claim 1, wherein relatively displacing the formed layer of build material comprises displacing the formed layer of build material ([0070] “The fabrication section 1 forms a fabrication layer 30 that is a layered fabrication object in which powders are bonded together”).
With respect to Claim 4, Sasaki teaches:
The method according to claim 1, wherein relatively displacing the formed layer of build material comprises displacing the print carriage ([0134] “While the carriage 51 moves in the X direction, the heads 52 discharge droplets of fabrication liquid a powder layer 31 to fabricate a fabrication layer 30 of a desired shape”).
With respect to Claim 6, Sasaki teaches:
The method according to claim 1, further comprising determining the desired printing distance for a current print job, wherein determining the desired printing distance comprises identifying a printing accuracy ([0302] “prevents positional deviation and deformation of the fabrication layers”); and identifying the desired printing distance which is associated with the identified printing accuracy. ([0277] “the distance (the gap Δg) between the bottom portion… and the exiting uppermost fabrication layer 30 is set to be maximum when the powder 20 is supplied onto the powder layer 31 in which at least the lowermost layered fabrication object (the lowermost fabrication layer 30) has been formed. Such a configuration prevents positional deviation and deformation of the lowermost fabrication layer 30”).
With respect to Claim 7, Sasaki teaches:
The method according to claim 6, wherein identifying the printing distance associated with the identified printing accuracy comprises retrieving the printing distance value from a memory of a computing apparatus ([0104-0106]).
With respect to Claim 8, Sasaki teaches:
The method according to claim 6, further comprising calculating the printing distance as a function of the printing accuracy or retrieving the printing distance from a table stored in said memory, said table having printing distances associated with printing accuracies ([0104-0106], [0117], [0167]).
With respect to Claim 16, Sasaki teaches:
The method according to claim 1, wherein the desired printing distance is based on increasing deposition accuracy of the fusing agent by the print carriage ([0106] “generates fabrication data in which a final-form object is sliced in multiple fabrication layers”).
With respect to Claim 17, Sasaki teaches:
The method according to claim 1, wherein the desired printing distance is based on reducing air turbulence caused by movement of the print carriage that may disturb the uniformity of the layer of build material ([0155] “configuration allows effective removal of air 32…of the powder 20 and the fabrication liquid 10 having a relatively high flowability just after landing of fabrication liquid 10.”)
With respect to Claim 18, Sasaki teaches:
The method according to claim 17, wherein the desired printing distance is based on reducing air turbulence as determined based on a type of the build material ([0155]).
With respect to Claim 20, Sasaki teaches:
The method of claim 1, further comprising determining the desired printing distance based on characteristics of the build material ([0006] “desired shape”; [0104-0106]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US20160368214) as applied to claim 1 above, and further in view of Jang (US2002093115).
With respect to Claim 5, Sasaki teaches the method according to claim 1. But is silent to further comprising determining the desired printing distance to protect a printhead on the print cartridge from being affected by heat from a partially fused layer of build material from affecting a printhead on the print cartridge. However, Jang teaches a method and related apparatus for fabricating a three-dimensional object on a layer-by-layer basis and in accordance with a computer-aided design of this object [0022]. Jang further teaches feeding a first layer of a first powder to the work surface [0024], spraying a predetermined quantity of a photo-curable liquid adhesive onto this first layer [0025], directing a programmable planar light source to predetermined areas of the first layer corresponding to the first cross-section of the CAD design to at least partially cure the adhesive and bond the powder particles together in this region for the purpose of forming the first cross-section of this 3-D object [0026]. Jang also teaches that the powder layer can be pre-heated by other heat sources disposed near the object-building zone to a temperature sufficient for promoting the curing reaction once initiated by an incident light [0033], optional temperature-regulating means (e.g., heaters and temperature controllers) [0071], and powder-dispensing device from one end of the work surface to another end and for displacing the work surface a predetermined incremental distance relative to the powder-dispensing device [0097].
One of ordinary skill in the art would have been motivated at the time the invention was effectively filed to incorporate an optional heat source as taught by Jang into Sasaki. Jang teaches that optional temperature may be used to provide a protective atmosphere and a constant temperature over a zone surrounding the work surface where a part is being built. The heaters may be used to pre-heat the powder along with the adhesive prior to being exposed to the radiation from the planar light source means [0071]. One would have been motivated as this would ensure the consistency and uniformity in adhesive spraying.
With respect to Claim 9, Sasaki/Jang teaches:
The method according to claim 5. Sasaki further teaches wherein determining the printing distance comprises: identifying characteristics of the build material; and identifying the desired printing distance based on the identified characteristics ([0006] “desired shape”; [0104-0106]).
With respect to Claim 19, Sasaki teaches the method according to claim 2. But is silent to fusing energy. Further comprising: partially fusing the layer of build material with fusing energy that fuses build material that received the fusing agent selectively from the print carriage; positioning the partially fused layer of build material at the recoater system to receive a new uniform layer of unbound build material over the partially fused layer of build material; and, then, relatively displacing the newly formed layer of build material with respect to the print carriage until the distance between the formed layer of build material and the print carriage is the desired printing distance for optimized deposition of more fusing agent by the print carriage. 
However, Jang teaches a method and related apparatus for fabricating a three-dimensional object on a layer-by-layer basis and in accordance with a computer-aided design of this object [0022]. Jang further teaches feeding a first layer of a first powder to the work surface [0024], spraying a predetermined quantity of a photo-curable liquid adhesive onto this first layer [0025], directing a programmable planar light source to predetermined areas of the first layer corresponding to the first cross-section of the CAD design to at least partially cure the adhesive and bond the powder particles together in this region for the purpose of forming the first cross-section of this 3-D object [0026]. Jang further teaches the light intensity and energy of the programmable planar light source is provided in such a fashion that successive layers can be affixed together to form a unitary body of the 3-D object [0032] and a programmable planar light source means at a predetermined initial distance from the work surface for providing curing energy to a predetermined region of a layer [0050].
One of ordinary skill in the art would have been motivated at the time the invention was effectively filed to incorporate a fusing energy source as taught by Jang into Sasaki. One would have been motivated as Jang teaches to partially cure the adhesive and bond the powder particles together in this region for the purpose of forming the second cross-section of the 3-D object [0027].

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
On page 9-10, Applicant argues claim 1. However, Sasaki teaches: A method of setting a printing distance in a 3D printing system, comprising: forming a uniform layer of unbound build material below a printing plane ([0008] “powder is layered to form a powder layer”. Fig. 3, 7, 9a-e, #20) by spreading the build material with a recoater system ([0142] “recoating…the powder layer”. Fig. 3, 7, 9a-e, #12) disposed a fixed distance below a print carriage (see figures. #12 is below #51) the print carriage to subsequently selectively deposit a fusing agent in the layer of unbound build material ([0134] “carriage 51 moves…the heads 52 discharge droplets of fabrication liquid a powder layer 31 to fabricate a fabrication layer 30 of a desired shape”); and relatively displacing the formed layer of build material with respect to the print carriage until the distance between the formed layer of build material and the print carriage is a desired printing distance, the desired printing distance based on optimized deposition of the fusing agent by the print carriage ([0159] “the time from the discharge of the fabrication liquid 10 from the heads 52 to the landing of the fabrication liquid 10 on a powder surface (the surface of the powder layer 31) is a short time corresponding to a distance of from about 100 μm to 200 μm. For example, the time is about 143 μs where the flying speed of a droplet of the fabrication liquid 10 is 7 m/s and the distance from the nozzle to the powder surface is 1 mm”).
On pages 10-11, Applicant argues claim 6. However, Sasaki teaches: The method according to claim 1, further comprising determining the desired printing distance for a current print job, wherein determining the desired printing distance comprises identifying a printing accuracy ([0302] “prevents positional deviation and deformation of the fabrication layers”); and identifying the desired printing distance which is associated with the identified printing accuracy. ([0277] “the distance (the gap Δg) between the bottom portion… and the exiting uppermost fabrication layer 30 is set to be maximum when the powder 20 is supplied onto the powder layer 31 in which at least the lowermost layered fabrication object (the lowermost fabrication layer 30) has been formed. Such a configuration prevents positional deviation and deformation of the lowermost fabrication layer 30”).
On pages 11-12, Applicant argues claim 9. Sasaki/Jang teaches:
The method according to claim 5. Sasaki further teaches wherein determining the printing distance comprises: identifying characteristics of the build material; and identifying the desired printing distance based on the identified characteristics ([0006] “desired shape”; [0104-0106]).
On page 13, Applicant argues claim 17. However, Sasaki teaches: The method according to claim 1, wherein the desired printing distance is based on reducing air turbulence caused by movement of the print carriage that may disturb the uniformity of the layer of build material ([0155] “configuration allows effective removal of air 32…of the powder 20 and the fabrication liquid 10 having a relatively high flowability just after landing of fabrication liquid 10.”)
On page 13, Applicant argues claim 18. However, Sasaki teaches: The method according to claim 17, wherein the desired printing distance is based on reducing air turbulence as determined based on a type of the build material ([0155]).
On page 20, Applicant argues claim 20. However, Sasaki teaches:
The method of claim 1, further comprising determining the desired printing distance based on characteristics of the build material ([0006] “desired shape”; [0104-0106]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741